DETAILED ACTION
This is a first Office Action (“Action”) on the merits to the application filed 4-29-2021. Claims 1-30 are pending. The following is a listing of cited and applied prior art in this Action:
U.S. Patent Application Publication No. 2015/0311926, to Eliaz et al. (“Eliaz”), which is newly cited in this Action.
U.S. Patent Application Publication No. 2017/0288935, to Montorsi et al. (“Montorsi”), which is newly cited in this Action.
U.S. Patent No. 9,553,754, to Dorosenco et al. (“Dorosenco”), which is newly cited in this Action.
U.S. Patent Application Publication No. 2019/0028131, to Wang, which is newly cited in this Action.
U.S. Patent Application Publication No. 2015/0270856, to Breynaert et al. (“Breynaert”), which is newly cited in this Action.

The following is a status listing of the pending claims:
35 U.S.C. § 101 – Claims 1-9, 11, 12, 14-19, 21-24, and 26-29 are directed to patent ineligible subject matter (beginning page 3).
35 U.S.C. § 112(a) – Claims 1-30 lack both written description (beginning page 9) and enablement (beginning page 13).
35 U.S.C. § 102(a)(1) – Claims 1, 4, 5, 8, 10, 11, 13-15, 18, 20, 21, 25, 26, and 30 are anticipated over Eliaz (beginning page 16).
35 U.S.C. § 103
Claims 2, 7, 12, 17, 24, 27, and 29 are obvious over Eliaz in view of Montorsi.
Claims 3 and 22 are obvious over Eliaz in view of Dorosenco.
Claims 6, 16, 23, and 28 are obvious over Eliaz in view of Wang.
Claims 9 and 19 are obvious over Eliaz in view of Breynaert.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 11/18/2022 is in compliance with the provisions of 37 C.F.R. §§ 1.97 and 1.98 and has been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: On page 21, paragraph 63, the term “NL PA model” appears but the acronym “NL PA” is never spelled out. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 11, 12, 14-19, 21-24, and 26-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
To determine whether claimed subject matter is patent eligible section 2106 of the MPEP requires specific evaluation of the limitations recited. In step 1, a determination is made as to whether a claim is directed to a statutory category (i.e., a process, machine, manufacture, and composition of matter). If so, then a determination is made as to whether the claim is directed to patent ineligible subject matter, such as an abstract idea, using a three part test: First, in step 2A, prong 1 the abstract idea is identified; Second, in step 2A, prong 2 the abstract idea is determined to be integrated into a practical application or not; and Third, in step 2B the additional claim limitations are evaluated individually and as a whole to determine if they amount to an inventive concept (i.e., determining whether the limitations are significantly more than the abstract idea itself).
While claims 1-9, 11, 12, 14-19, 21-24, and 26-29 fall within at least one of the four statutory categories of patent eligible subject matter (i.e., step 1 is satisfied because the claims are directed to a apparatuses and processes), they are nonetheless patent ineligible for being directed to an abstract idea without reciting significantly more.

Step 2A, Prong 1: Independent Claims 1, 11, 21, and 26
Claims 1 and 21 recite, albeit slightly differently, the limitation of “receiving … one or more downlink communications based at least in part on [a] non-linearity model”. Claims 11 and 26 recite, albeit slightly differently, the limitation of “transmitting … one or more downlink communications based at least in part on [a] non-linearity model”. These limitations can effectively be interpreted as using “a non-linearity model” to determine one or more downlink communications for reception or transmission (note: the actual “receiving” and “transmitting” is addressed more specifically in step 2B below). This understanding of the claims is supported by the specification. See Specification as filed Fig. 3, ¶¶ 52-60. 
Using a “model” to determine downlink communications, which are nothing more than digital data representative of a value/number, is the abstract idea of using/applying a mathematical calculation to determine a variable, number, quantity, etc. See MPEP § 2106.04(a)(2)(I)(C); see also Specification as filed ¶ 68, the terms/concepts “kernels” and “coefficients” are used in the model, thus, showing it is mathematical in nature.

Step 2A, Prong 2: Independent Claims 1, 11, 21, and 26
None of claims 1, 11, 21, or 26 recite any additional limitations apart from “receiving” and “transmitting” to show an integration into a practical application. For example, while the “model” is used for determining downlink communications for reception and transmission, the “receiving” and “transmitting” are steps/functions recited at a high level of generality that does not show how the “model” is applied or used to result in the receiving or transmitting. And while the model is used to improve the reception and decoding/demodulation of distorted data, as noted, the association between using the model (i.e., how it is applied) and the resulting reception or transmission of downlink signals is very broad and only generally recited. Thus, there is no integrated practical application of the abstract idea.

Step 2B: Independent Claims 1, 11, 21, and 26
While the abstract idea identified above is merely one limitation of claims 1, 11, 21, and 26, the remaining limitations still do not amount to significantly more when taken individually or when combined as an order set of steps/functions.
As noted above, the actual downlink communications are received (claims 1 and 21) or transmitted (claims 11 and 26). There is no other detail recited regarding the association of the indication and downlink communications. As a result, these limitations recite mere receiving and transmitting data over a network, which is well-understood, routine, and conventional. See MPEP § 2106.05(d)(II) (citing OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014), but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258 (Fed. Cir. 2014) (“[T]he claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.”)).
Claims 1 and 11 also recite a “user equipment (UE) for wireless communication, comprising: a memory; and one or more processors, coupled to the memory” and a “base station for wireless communication, comprising: a memory; and one or more processors, coupled to the memory,” respectively. However, these additional components are nothing more than generic computing components that are used to implement the abstract idea. There is also no detailed structure of these components. As a result, these additional elements are not inventive or significantly more. See MPEP § 2106.05(b).
Lastly, taking all of the limitations together as an ordered combination still does not amount to significantly more because the noted additional limitations “[a]dd nothing … that is not already present when the steps are considered separately.” See MPEP § 2106.05(I)(B) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 79 (2012)). For example, while “the non-linearity model” is used, at least in part, to receive/transmit the downlink communications and an “indication of [the] non-linearity model [is received/transmitted]”, this is nothing more than receiving/transmitting data or very generally relating the received/transmitted “indication” to “the non-linearity model”, which as explained, is not significantly more.
For at least these reasons, claims 1, 11, 21, and 26 recite an abstract idea without significantly more and are directed to patent ineligible subject matter.

Dependent Claims 2-9, 12, 14-19, 22-24, and 27-29
Claims 2, 12, and 27 recite, “the one or more downlink communications comprise a set of single-carrier waveform communications.” This is nothing more than limiting the communications to “single-carrier waveform communications” without anything more, which is merely indicating a field of use or technological environment and is not significantly more. See MPEP § 2106.05(h).
Claims 3 and 22 recite, albeit in slightly different ways, “the one or more processors are further configured to: modify a reference constellation, for reception of the one or more downlink communications, based at least in part on the non-linearity model.” As with claims 1 and 21, from which claims 3 and 22 depend, “modifying” is nothing more than another mathematical calculation recited at a high-level of generality, or, a mere instructions to apply the abstract idea with nothing more. See MPEP § 2106.05(f). As a result, this is not significantly more.
Claims 4, 5, 14, and 15 recite, “the non-linearity model is associated with the one or more downlink communications based at least in part on one or more of: the one or more downlink communications being within a time period associated with the indication of the non-linearity model, or the one or more downlink communications being within a threshold number of downlink communications associated with the indication of the non-linearity model” (claims 4 and 14), and “the one or more processors are further configured to: receive an indication of one or more of the time period or the threshold number of downlink communications; or determine, based at least in part on a communication protocol, one or more of the time period or the threshold number of downlink communications” (claim 5 and similarly claim 15). Limiting the downlink communications to a time period or simply indicating a threshold and nothing more is limiting the abstract idea to a technological environment (e.g., a period of time, which all communications are limited to) or insignificantly extra-solution activity since nothing is done with the threshold, and not significantly more. See MPEP §§ 2106.05(h),(g). 
Claims 6, 16, 23, and 28 recite, “the indication of the non-linearity model indicates a number of kernels and one or more coefficients for the non-linearity model.” Merely communicating aspects of a mathematical concept is not significantly more. First, simply transmitting/receiving data over a network, which is well-understood, routine, and conventional. See MPEP § 2106.05(d)(II) (citing OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014), but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258 (Fed. Cir. 2014) (“[T]he claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.”)). Second, communicating the kernels and/or coefficients without reciting how they are determined or applied is nothing but insignificantly extra-solution activity. See MPEP § 2106.05(g).
Claims 7, 17, 24, and 29 recite, albeit slightly differently, “the non-linearity model provides a mapping from a first set of locations of a first modulation constellation after power amplification at a transmitter device to a second set of locations of a second modulation constellation before power amplification at the transmitter device [or base station].” Similar to claims 3 and 22, “mapping” is application of a mathematical concept, however, claims 7, 17, 24, and 29 do not explain how the mapping is achieved. Thus, these claims are nothing more than a slight extension of the abstract idea itself. Furthermore, while there is a limitation requiring the mapping with respect to “power amplification at a transmitter device,” this is nothing but limiting the mapping to a particular event or field of use (i.e., the power amplification). But without more in the claims about the mapping, claims 7, 17, 24, and 29 do not add significantly more than what is already recited in parent claims 1, 11, 21, and 26.
Claims 8, 9, 18, and 19 recite, “the one or more processors, to receive the indication of the non-linearity model, are configured to receive the indication of the non-linearity model via one or more of: downlink control information, medium access control signaling, or radio resource control signaling” (claim 8 and similarly claim 18), and “the indication of the non-linearity model indicates the non-linearity model from a set of candidate non-linearity models configured via one or more of: a communication protocol, radio resource control signaling, or medium access control signaling” (claim 9 and similarly claim 19). As above, sending information, even if “the indication of the non-linearity model,” is transmitting/receiving data over a network even if part of a “set of candidate non-linearity models”, which is well-understood, routine, and conventional. See MPEP § 2106.05(d)(II) (citing OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014), but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258 (Fed. Cir. 2014) (“[T]he claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.”)). Additionally, limiting the transmissions to “one or more of: downlink control information, medium access control signaling, or radio resource control signaling” is just limiting to a particular technological environment with nothing more, and not significantly more. See MPEP § 2106.05(h).
For at least these reasons, none of dependent claim 2-9, 12, 14-19, 22-24, and 27-29 recite significantly more than the abstract idea of independent claims 1, 11, 21, and 26, and are thus, also directed to patent ineligible subject matter under section 101.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Section 112(a) contains a written description requirement that is separate and distinct from the also required enablement requirement. See MPEP § 2163(I) (citing Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340 (Fed. Cir. 2010) (en banc)). While many written description claim rejections under section 112(a) focus on amended claims, written description also applies to original claims. See MPEP § 2163(I)(A); 2163(II)(A)(3)(a)(ii). Per the MPEP, original claims may fail the written description requirement in two ways: “(1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated.” See MPEP § 2163.03(V) (citing Ariad, 598 F.3d at 1349-50).
Claims 1-30 recite limitations that fail the written description requirement under each basis noted above.
Each of independent claims 1, 11, 21, and 26 recite virtually identical limitations that lack proper written description. Taking claim 1 as representative of claims 1 and 21, the limitation at issue is “receive the one or more downlink communications based at least in part on the non-linearity model.” (Emphasis added.) Similarly, taking claim 11 as representative of claims 11 and 26, the limitation at issue is, “transmit the one or more downlink communications based at least in part on the non-linearity model.” (Emphasis added.)
There is no express definition of “non-linearity model” in the specification. The only example of a “non-linearity model” given in the specification is of a “power amplifier non-linearity model.” See Specification as filed ¶¶ 54, 56, 59, 60, 63, 66, 68. More specifically, paragraph 56 explains that:
[P]ower amplifiers may have lower power efficiency based at least in part on transmitting in a higher frequency band, which may consume additional power resources of the transmitter device. To improve power efficiency, the transmitter device may transmit with a power that is near saturation levels of the power amplifiers. However, transmitting with the power that is near saturation levels may cause power amplifier compression and/or power amplifier non- linearity. Power amplifier compression in single carrier waveforms may cause distortion to a constellation and/or noise. The distortion to the constellation and/or the noise may result in incorrect matching of signals to locations of a reference constellation. The incorrect matching may cause communication errors, which may consume power, communication, network, and communication resources to detect and/or correct (e.g., via retransmission schemes).

Thus, the specification further states in paragraph 60 that:

	The non-linearity model (e.g., a power amplifier non- linearity model) may indicate a mapping of compressed constellation locations to reference constellation locations. A receiver device (e.g., a UE) may correct a center of mass distortion of received communications based at least in part on estimating a new distorted constellation using the non-linearity model. In this way, the receiver device may improve matching of signals to locations of a reference constellation, which may conserve power, communication, network, and communication resources that may have otherwise been consumed to detect and/or correct communication errors.

While the exact phrase “non-linearity model” has literal support as noted in the above paragraphs, “[t]he written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification.” See MPEP § 2163.03(V) (citing Ariad, 598 F.3d at 1350). In the instant application, neither the claims nor the specification describe how to achieve the desired result of using the “non-linearity model” for receiving and transmitting downlink communications, in part, because the “model” itself is not defined or described apart from the desired result of its application.
For example, in paragraph 68, the specification describes that “the non-linearity model (e.g., the power amplifier non- linearity model) includes one or more kernels, such as odd-order memoryless kernels 
    PNG
    media_image1.png
    14
    167
    media_image1.png
    Greyscale
^4, … [or] memory kernels, such as x[n] 
    PNG
    media_image2.png
    14
    52
    media_image2.png
    Greyscale
IAM where k is a delay and M is an even integer. The indication of the non-linearity model may indicate a number of kernels and one or more coefficients for the non-linearity model.” However, “kernels” and “coefficients” do not show or explain the details of the actual model, they are simply parts of the model with no context. There are no equations, algorithms, processes, relationships between variables and operators, or sufficient detailed description of the model to show how the “kernels” or “coefficients” are used to transmit or receive downlink communications, let alone doing so to “improve matching of signals to locations of a reference constellation.” Thus, “the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved.” 
Additionally, “a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated.” The MPEP states, “[t]he written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice …, reduction to drawings …, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus ….” See MPEP § 2163(II)(A)(3)(a)(ii) (citing Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568 (Fed. Cir. 1997, cert. denied, 523 U.S. 1089 (1998)). The MPEP continues, “[a] ‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.” See id. (citing AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300 (Fed. Cir. 2014)).
As noted, the instant specification describes one species (i.e., the “power amplifier non-linearity model”), which is in no way representative of any and all “non-linearity models” if for no other reason than not all non-linear models are related to power amplification. However, even if the “power amplifier non-linearity model” were a “representative number of species,” the specification still does not give any details about how to achieve using a “power amplifier non-linearity model” to “improve matching of signals to locations of a reference constellation” so as to transmit and receive downlink communications, as already explained above.
Lastly, none of dependent claims 2-10, 12-20, 22-25, or 27-30 provide any additional detail on how to use the “non-linearity model” to achieve the desired result.
For at least these reasons, claims 1-30 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. 
The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention without undue experimentation. Undue experimentation is evaluated in light of the Wands factors, which include, but are not limited to, state of the prior art, level of one of ordinary skill, breadth of the claims, amount of direction provided by the inventor, working examples, the quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.
As noted above in the section 112(a) lack of written description rejections, each independent claim 1, 11, 21, and 26 recites virtually identical limitations that are not enabled. Taking claim 1 as representative of claims 1 and 21, the limitation at issue is “receive the one or more downlink communications based at least in part on the non-linearity model.” (Emphasis added.) Similarly, taking claim 11 as representative of claims 11 and 26, the limitation at issue is, “transmit the one or more downlink communications based at least in part on the non-linearity model.” (Emphasis added.)
As also noted above, paragraphs 54, 56, 59, 60, 63, 66, and 68 of the specification as filed are the only portions of the disclosure that discuss “non-linearity models” beyond just repeating the exact claim language. While these paragraphs disclose that the described invention is with respect to “a power amplifier non- linearity model” and that a “non-linearity model” may contain “kernels” or “coefficients” (see e.g., Specification as filed ¶¶ 60, 68), there is still no detail as to the actual “model”. For example, there is no equation, no discussion of variables, no description of an algorithm or process, discussion of the operators and relationships between variables that make up the model, or a sufficient description of the model to give any indication of what the “model” entails. Thus, while the “non-linearity model” may be described as “a power amplifier non-linearity model” and may (or may not) have “kernels” or “coefficients”, there is still no context or direction provided as to what makes up the “model” or how the “kernels” or “coefficients” are used in the “model”.
In terms of establishing “undue experimentation,” the state of the art and level of one of ordinary skill are not overly complex and fairly established. Using models (linear or not) is very common in virtually all technological fields and the level of skill needed to understand a model and how to use it (e.g., using “kernels” and “coefficients”) is not overly difficult, especially for a person of ordinary skill that has familiarity with using models. (That being said, models can be very complex themselves and require a lot of work to develop and perfect.) Similarly, power amplification is admittedly very well-known since it is used in every form of electromagnetic transmission. Thus, the amount of direction needed to understand, make, and/or use Applicant’s invention would not need to be overly detailed. However, there still needs to be a sufficient amount of detail and direction provided to allow a person of ordinary skill in the art to understand what the “model” is, which the current specification does not provide.
As noted above, all the specification appears to describe is a desired result of the “non-linearity model,” that is, the “non-linearity model” is used to transmit/receive downlink communications. The claims are extremely broad in this regard since all they require is that the transmitting/receiving is “based at least in part on the non-linearity model.” There is no other limitation or feature recited in the claims on what constitutes the “model” or how it is used. It is worth noting that dependent claims 7, 17, 24, and 29 recite that “the non-linearity model provides a mapping … of a first modulation constellation after power amplification … to a second modulation constellation before power amplification.” While this is slightly more detailed than just describing “the non-linearity model,” neither the claims nor the specification describe how the claimed “mapping” is achieved. Thus, claims 7, 17, 24, and 29 appear to be nothing more than one side of the same coin of the “non-linearity model” of claims 1, 11, 21, and 26 in that both are claimed and described as their desired outcomes but no detail is given on how to achieve those outcomes.
The specification does not provide any meaningful guidance, direction, or working examples to help one of ordinary skill understand the claim limitations so as to make and/or use the invention without undue experimentation. Again, while the specification describes the model as “a power amplifier non-linearity model” and further defines the “model” as providing “a mapping,” there is no detail about how to adjust power or how to carry out the mapping based on the model. 
For example, paragraphs 52-59 describe Figure 3, which shows two plots of different QAM modulation schemes with each plot having “reference constellation locations” and “compressed constellation locations.” However, all these figures and their corresponding descriptions show is the problem with compressed constellations when power amplifiers operate at saturation levels.1 To solve the problem, the specification in paragraph 60 states, “[t]he non-linearity model (e.g., a power amplifier non- linearity model) may indicate a mapping of compressed constellation locations to reference constellation locations. A receiver device (e.g., a UE) may correct a center of mass distortion of received communications based at least in part on estimating a new distorted constellation using the non-linearity model.” But this paragraph only describes the desired result (i.e., “correct[ing] a center of mass distortion of received communications based at least in part on estimating a new distorted constellation using the non-linearity model”), and does not describe how the actual “mapping,” “correct[ing],” “estimating,” or “model” is used to achieve the result.
Moreover, the claim covers any and all “non-linearity models” whereas the specification only describes one example, namely, “a power amplifier non-linearity model.” However, as explained above, even this example provides no guidance or detail as to what the model is or how it works, let alone how other types of “non-linearity models” would be used to transmit/receive downlink communications. Thus, the scope of the claims is not commensurate with what the specification describes. See MPEP § 2164.08.
For at least the reasons noted above, based on the content of the disclosure, one of ordinary skill in the art would have to engage in a large amount of experimentation to not only arrive at the same invention conceived by the inventor(s), but to make and/or use the invention, especially since there is no direction or guidance as to the “model” itself. See e.g. MPEP §§ 2164.06(II); 2164.06(a)(I).
Lastly, none of dependent claims 2-10, 12-20, 22-25, or 27-30 provide any additional detail on how to use the “non-linearity model” to achieve the desired result.
As a result, claims 1-30 fail to comply with the enablement requirement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 4, 5, 8, 10, 11, 13-15, 18, 20, 21, 25, 26, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eliaz (U.S. 2015/0311926).

Regarding claim 1, Eliaz teaches:
A user equipment (UE) for wireless communication (Eliaz, Fig. 1, user equipment (UE) 10, ¶ 13), comprising: 
a memory (Eliaz, Fig. 1, memories 1241, 1341, ¶¶ 14, 15); and 
one or more processors, coupled to the memory (Eliaz, Fig. 1, at least CPU 1221, ¶ 14), configured to: 
receive an indication of a non-linearity model associated with one or more downlink communications (Eliaz, Fig. 2B, steps 224-226, ¶¶ 47-49, various parameters (i.e., “indications”) are sent to the UE from the AP for downlink transmissions, the parameter being associated with a non-linearity model, see e.g., ¶¶ 23-24); and 
receive the one or more downlink communications based at least in part on the non-linearity model (Eliaz, Fig. 2B, steps 224-228, based on the received parameters (i.e., indications of “the non-linearity model”) the received downlink communications from the AP are recovered).

Regarding claim 21 is directed to a “method of wireless communication performed by a user equipment (UE)” comprising steps that are virtually identical to the configured functions of the UE in claim 1. As a result, claim 21 is rejected as anticipated under section 102(a)(1) over Eliaz for the same reasons as were presented above in the rejection of claim 1.

Regarding claim 11, Eliaz teaches:
A base station for wireless communication (Eliaz, Fig. 1, access point (AP) 104, which can be a base station, ¶ 13), comprising: 
a memory (Eliaz, Fig. 1, memories 1242, 1342, ¶¶ 14-15); and 
one or more processors, coupled to the memory (Eliaz, Fig. 1, at least CPU 1221, ¶ 14), configured to: 
transmit an indication of a non-linearity model associated with one or more downlink communications (Eliaz, Fig. 2B, steps 224-226, ¶¶ 47-49, various parameters (i.e., “indications”) are sent to the UE from the AP for downlink transmissions, the parameter being associated with a non-linearity model, see e.g., ¶¶ 23-24); and 
transmit the one or more downlink communications based at least in part on the non-linearity model (Eliaz, Fig. 2B, steps 224-228, based on the received parameters (i.e., indications of “the non-linearity model”) the received downlink communications from the AP are recovered).

Regarding claim 26 is directed to a “method of wireless communication performed by a base station” comprising steps that are virtually identical to the configured functions of the base station in claim 11. As a result, claim 26 is rejected as anticipated under section 102(a)(1) over Eliaz for the same reasons as were presented above in the rejection of claim 11.

Regarding claims 4 and 14, which depend from claims 1 and 11, respectively, Eliaz further teaches:
the non-linearity model is associated with the one or more downlink communications based at least in part on one or more of: the one or more downlink communications being within a time period associated with the indication of the non-linearity model, or the one or more downlink communications being within a threshold number of downlink communications associated with the indication of the non-linearity model. (Claim 4.)

the non-linearity model is associated with the one or more downlink communications based at least in part on one or more of: the one or more downlink communications being within a time period associated with the indication of the non-linearity model, or the one or more downlink communications being within a threshold number of downlink communications associated with the indication of the non-linearity model. (Claim 14.)

Eliaz, Fig. 2B, step 226, the data frame(s) (i.e., “downlink communications”) are associated with a timeslot (i.e., “time period”) and within that timeslot a finite number of communications may happen, thus, the data frame(s) are also associated with a “threshold number of downlink communications” as restricted by the finite nature of the timeslot, ¶ 47.

Regarding claims 5 and 15, which depend from claims 4 and 14, respectively, Eliaz further teaches:
the one or more processors are further configured to: receive an indication of one or more of the time period or the threshold number of downlink communications; or determine, based at least in part on a communication protocol, one or more of the time period or the threshold number of downlink communications. (Claim 5.)

the one or more processors are further configured to: transmit an indication of one or more of the time period or the threshold number of downlink communications. (Claim 15.)

Eliaz, Fig. 2B, step 204, ¶ 34, beacons include indications of frame/slot timing, which covers both a “timer period” and “threshold number of downlink communications” since the number of communications in a timeslot is finite, and thus, limited to a certain number (e.g., a threshold).

Regarding claims 8 and 18, which depend from claims 1 and 11, respectively, Eliaz further teaches:
the one or more processors, to receive the indication of the non-linearity model, are configured to receive the indication of the non-linearity model via one or more of: downlink control information, medium access control signaling, or radio resource control signaling. (Claim 8.)

the one or more processors, to transmit the indication of the non-linearity model, are configured to transmit the indication of the non-linearity model via one or more of: downlink control information, medium access control signaling, or radio resource control signaling. (Claim 18.)

Eliaz, Figs. 5A-5C, each show preambles and/or an NL training signal, which are all forms of downlink control information since they are transmitted to the UE in the downlink for configuration (i.e., control).

Regarding claims 10, 13, 20, 25, and 30, which respectively depend from claims 1, 11, 21, and 26, Eliaz further teaches:
a type of signaling used to receive the indication of the non-linearity model is based at least in part on a compression level used by a transmitting device. (Claim 10.)

the one or more processors are further configured to: determine the non-linearity model based at least in part on a compression, from power amplification, of signaling of the one or more downlink communications. (Claim 13.)

a type of signaling used to transmit the indication of the non-linearity model is based at least in part on a compression level used by the base station. (Claim 20.)

a type of signaling used to receive the indication of the non-linearity model is based at least in part on a compression level used by a transmitting device. (Claim 25.)

a type of signaling used to transmit the indication of the non-linearity model is based at least in part on a compression level used by the base station. (Claim 30.)

Eliaz, ¶¶ 43, 48, 62, as a result of an amplifier operating at high power, compression occurs and results in non-linear distortions, thus, needing a non-linear model to compensate that is signaled via parameters, such as, a training signal, preamble, etc., see ¶¶ 47-49.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 7, 12, 17, 24, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Eliaz (U.S. 2015/0311926) in view of Montorsi (U.S. 2017/0288935), both of which are in the same field of signal processing as the claimed invention.

Regarding claims 2, 12, and 27, which depend from claims 1, 11, and 26, respectively, Eliaz is silent with regard to the additionally recited limitations of claims 2, 12, and 27. However, Montorsi teaches, “the one or more downlink communications comprise a set of single-carrier waveform communications,” as recited in each claim. Montorsi, ¶¶ 65, 103. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use single-carrier waveform communications, as in Montorsi, in non-linearity impaired systems, such as in Eliaz, to take advantage of higher-order modulation schemes but mitigate the effects of noise and non-linear distortions. See Montorsi, ¶ 4; Eliaz, ¶ 18.

Regarding claims 7, 17, 24, and 29, which depend from claims 1, 11, 21, and 26, respectively, Eliaz is silent with regard to the additionally recited limitations of claims 7, 17, 24, and 29. However, Montorsi teaches:
the non-linearity model provides a mapping from a first set of locations of a first modulation constellation after power amplification at a transmitter device to a second set of locations of a second modulation constellation before power amplification at the transmitter device. (Claims 7 and 24.)

the non-linearity model provides a mapping from a first set of locations of a first modulation constellation after power amplification at the base station to a second set of locations of a second modulation constellation before power amplification at the base station. (Claims 17 and 29.)

Montorsi, ¶¶ 53, 70-72, 103, 107, a signal constellation is determined based on the non-linear model that will result in an optimized modulation constellation for transmission. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to explicitly teach that the non-linearity model (such as that in Eliaz) maps from a first set of constellation locations to a second set of constellation points, as in Montorsi, to compensate for non-linear distortions and properly decode the signal at the receiver. See e.g., Montorsi, ¶¶ 72, 107.

Claims 3 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Eliaz (U.S. 2015/0311926) in view of Dorosenco (U.S. 9,553,754), both of which are in the same field of signal processing as the claimed invention.

Regarding claims 3 and 22, which depend from claims 1 and 21, respectively, Eliaz is silent with regard to the additionally recited limitations of claims 3 and 22. However, Dorosenco teaches, “the one or more processors are further configured to: modify a reference constellation, for reception of the one or more downlink communications, based at least in part on the non-linearity model, as recited in claim 3, and “modifying a reference constellation, for reception of the one or more downlink communications, based at least in part on the non-linearity model,” as recited in claim 22.2 Dorosenco, Col. 16, lines 15-34; Col. 20, lines 7-23, there is a comparison (e.g., the “model”) of the distorted constellation with the corresponding values of the reference ratio (e.g., the “reference constellation”), which is used to determine a “modif[ied] reference constellation” that is the correction signal outputted and applied to the received signal to mitigate the distortion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eliaz such that a reference constellation is modified, as in Dorosenco, to reduce distortion. See Dorosenco, Col. 3, line 66-Col. 4, line 18; Col. 20, lines 16-25.

Claims 6, 16, 23, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Eliaz (U.S. 2015/0311926) in view of Wang (U.S. 2019/0028131), both of which are in the same field of signal processing as the claimed invention.

Regarding claims 6, 16, 23, and 28, which depend from claims 1, 11, 21, and 26, respectively, Eliaz is silent with regard to the additionally recited limitations of claims 3 and 22. However, Wang teaches, “the indication of the non-linearity model indicates a number of kernels and one or more coefficients for the non-linearity model,” as recited in each claim. Wang, ¶¶ 41, 58, non-linear model has both kernels and coefficients. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to more explicitly define a non-linear model, such as that in Eliaz, as having kernels and coefficients, as in Wang, since this is a common way of defining models, but also as a way to define the model and achieve the desired results of application of the model. See Wang, ¶¶ 7, 41, 58.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Eliaz (U.S. 2015/0311926) in view of Breynaert (U.S. 2015/0270856), both of which are in the same field of signal processing as the claimed invention.

Regarding claims 9 and 19, which depend from claims 1 and 11, respectively, Eliaz is silent with regard to the additionally recited limitations of claims 3 and 22. However, Breynaert teaches, “the indication of the non-linearity model indicates the non-linearity model from a set of candidate non-linearity models configured via one or more of: a communication protocol, radio resource control signaling, or medium access control signaling,” as recited in both claims. Breynaert, ¶ 83, the function (i.e., the model) is identified by an index (i.e., an indication) of a set of indexes (i.e., set of candidate models), and is communicated at least using a communication protocol, see e.g., ¶ 5. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a set of candidate models, as in Breynaert, with the system of Eliaz so that “[t]he function index with the best performance is selected as the function index generating the best anti-distortion compensating for the distortion generated.” See id. ¶ 83.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Application Publication Nos. 2016/0065329, 2021/0067215, 2003/0016741, 2016/0285668, 2015/0049843, and 2011/0312290 each describe using pre- and post-distortion non-linear models to compensate for various distortion effects.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571)270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA KADING/               Primary Examiner, Art Unit 2413                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See e.g. Specification ¶ 56, “To improve power efficiency, the transmitter device may transmit with a power that is near saturation levels of the power amplifiers. However, transmitting with the power that is near saturation levels may cause power amplifier compression and/or power amplifier non- linearity. Power amplifier compression in single carrier waveforms may cause distortion to a constellation and/or noise. The distortion to the constellation and/or the noise may result in incorrect matching of signals to locations of a reference constellation.”
        2 These limitations are interpreted such that “the UE is to use the non- linearity model of the base station … to modify [(e.g., compress)] the reference constellation locations” for “reception of the one or more downlink communications.” See Specification as filed ¶ 63. In other words, instead of applying the non-linearity model to the received (and distorted signal), the distorted signal is compared against the compressed (i.e., modified) constellation to decode the data. See id.